11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In re The State of Texas,                         * Original Mandamus Proceeding

No. 11-14-00011-CR                                * January 16, 2014

                                                  * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

     This court has considered the State of Texas’s motion to dismiss his application
for emergency stay and writ of mandamus relating to trial court cause nos. 13-4347,
13-4370, and 13-4373 and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the proceeding is dismissed.